DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 1-39 are pending.
Applicant’s election of group I claims 1-37 in the reply filed on 11/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 38-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2021.
Claims 1-37 are under consideration.
Priority
This application is a Continuation of co-pending United States patent application Serial No. 13/877246 filed 07 August 2013, which is the US National Stage entry of Patent Cooperation Treaty Application Serial No. PCT/GB2012/050108 filed 18 January 2012, which asserts priority from Great Britain patent application Serial No. GB11/00804.2 filed 18 January 2011.  As such applicants have claimed benefit of priority under 35 USC. 119(a)-(d) to foreign application GB11/00804.2 filed 18 January 2011. However, instant claims are not entitled to benefit priority of the co-pending application US13/877246 nor to the foreign application GB11/00804.2 because neither the “246 nor the GB11/00804.2 disclose the subject matter of independent claim 1 as written. Claim 1 recites administering to said human patient a viral gene therapy vector comprising a virus modified to have a non-native nucleic acid sequence which is not native to the virus wild-type genome, the non-native nucleic acid sequence coding for the 
As such the effectively filed date for the instant application for independent claims 6, and 24 and their depended claims is 10/25/2019.
Information Disclosure Statement
There is no information disclosure statement (IDS) submitted.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In the instant case, the specification does not provide the antecedent basis to the term “non-native“ to the base claims 6 and 24 by reciting “…administering to said human patient a viral gene therapy vector comprising a virus modified to have a non-native nucleic acid sequence which is not native to the virus wild-type genome, the non-native nucleic acid sequence coding for the non-native polypeptide which is not expressed by the virus wild type genome” 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a 
1.	Claims 1, 4, 6, 7-20, 24, 28-30, 34, 37, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Preliminary Cerepro (R) Phase III Results Meet Primary Endopoint- Operable Primary Malignant Glioma” (2008) (http://www.medicalnewstoday.com/ articles/116938.php) http://www. virtualtrials.com/news3.cfm?item=4320&showtext=y, hereafter referred to as the Medical News Today Article, in view of Chiocca, (J. Clin. Oncol,  29 (27): 3611-3619, 2011).
The Medical News Today Article sets forth the preliminary results of a Phase III trial in patients with malignant glioma who were treated with an adenoviral vector encoding HSV-TK (Cerepro (R)) (under the heading Cerepro on page 3, para. 2), ganciclovir, and temozolomide (Medical News Today Article, pages 1-3). Medical News Today Article reports that after standard care removal of the solid tumor mass and radiotherapy, patients treated with Cerepro, ganciclovir and temozolomide showed improved survival over patients treated with standard care surgery and radiotherapy alone, with Cerepro alone, or with temozolomide alone (Medical News Today Article, pages 2-3) (claims 1, 4, 6, 19, 24, 29). Regarding claim 7, Medical News Today Article teaches adenoviral vector encoding HSV-TK (Cerepro (R)), ganciclovir, and temozolomide (Medical News Today Article, pages 1-3). Regarding claim 8, Medical News Today Article teaches clinical trial with human patients (Medical News Today Article, pages 1-3). Regarding claims 18, 30, The Medical News Today Article sets forth the preliminary results of a Phase III trial in patients with malignant glioma who were treated with an adenoviral vector encoding HSV-TK (Cerepro (R)), ganciclovir, and temozolomide (Medical News Today Article, pages 1-3). Medical News Today Article reports that after standard care removal of the solid tumor mass and radiotherapy, patients treated with Cerepro, ganciclovir and temozolomide showed improved survival over patients treated with standard care surgery and radiotherapy alone, with Cerepro alone, or with Regarding claim 20, The Medical News Today Article teaches TMZ alkylating agent (pages 2-3).
Medical News Today Article does not specifically teach within 30 days of said viral administration administer to said human patient a cytotoxic agent other than ganciclovir, wherein said administration of said cytotoxic agent begins no earlier than 2 days after said administration of ganciclovir begins. 
However, at the time of filing, Chiocca supplements the teachings of  The Medical News Today Article by teachings treatment with an adenoviral vector encoding HSV-TK followed by a ganciclovir analog and temozolomide is effective in treating glioblastoma multiforme, a specific subset of malignant gliomas. Specifically, Chiocca teaches the treatment of patients with glioblastoma multiforme where an adenoviral vector encoding HSV-TK is injected into the tumor bed of a tumor during partial or total surgical resection, followed by the administration of the ganciclovir starting between days 1-3 for 14 days, followed immediately by the administration of temozolomide (Chiocca et al., page 3612-3613). Note that day 3 is beginning administration of TMZ , thus administration of TMZ begins no earlier than 2 days of ganciclovir and ganciclovir starting between days 1-3 for 14 days, thus within the window of 30 days  after the administration of AdV-TK (claims 1, 9, 34, 37). Regarding claim 9, Chiocca teaches day 3 is beginning administration of TMZ , thus administration of TMZ begins no earlier than 2 days of ganciclovir and within the window of 30 days  after the administration of AdV-TK (Chiocca et al., page 3612-3613). Regarding claims 15-17, Chiocca teach multiple injections of a viral vector into resection cavity adjacent to a freshly excised malignant glioma specifically into the peritumoral cavity wall within 1 cm after the resection of the recurrent malignant glioma (abstract, p 959, 1st column last paragraph p 961 1st paragraph; p 964, 1st column last sentence). Chiocca teaches using multiple injections into the tumor margins around the resected recurrent malignant glioma are well tolerated without toxicities for (claims 10-14).
Thus, based on the efficacy of the therapeutic combination of adenoviral vector encoding HSV-TK, ganciclovir, and temozolomide for the treatment of malignant glioma in patients as taught by the Medical News Today Article, and the teachings of Chiocca that a similar regimen is therapeutic for glioblastoma multiforme tumors, it would have been prima facie obvious to the skilled artisan at the filing to treat patients with glioblastoma multiforme using an adenoviral vector encoding HSV-TK, ganciclovir, and temozolomide, where the ganciclovir is administered at day 3 after viral delivery, and the temozolomide is administered immediately following ganciclovir delivery with a reasonable expectation of success.
One would have been motivated to do the multiple injections of the virus vector with 1 cm of the marginal tumor after resection of the recurrent tumor to escalate the dose of the viral vector being well tolerated without toxicities and also for further studies of such modalities of recurrent malignant gliomas. Chiocca provides motivation and a reasonable expectation of success in treating patients with glioblastoma multiforme by diagnosing the presence of a glioblastoma multiforme tumor, resecting the tumor, injecting adenoviral vector encoding HSV-TK into the tumor bed, administering ganciclovir at day 3 after viral vector administration, and administering temozolomide immediately following ganciclovir administration.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
2.	Claims 1, 2-3, 10-14, 32-37, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Preliminary Cerepro (R) Phase III Results Meet Primary Endopoint- Operable Primary Malignant Glioma” (2008) (http://www.medicalnewstoday.com/ articles/116938.php) http://www. virtualtrials.com/news3.cfm?item=4320&showtext=y, hereafter referred to as the Medical News Today Article, in view of  Chiocca, (J. Clin. Oncol,  29 (27): 3611-3619, 2011) as applied to s 1, 4, 6, 7-20, 24, 28-30, 34, 37, above and further in view of Rainov (2001) Cancer Gene Therapy, Vol. 8(9), 662- 668.
The teachings of Medical News Today Article and Chiocca apply here as indicated above.
Medical News Today Article and Chiocca do not teach, wherein said administration of said cytotoxic agent and said administration of said ganciclovir overlap temporally.
However, at the time of filing, Rainov explicitly teaches the co-administration of a vector encoding HSV-TK, GCV, and TMZ overlaps temporally in days for treatment on malignant gliomas (p 622 and 623). Specifically, Rainov teaches to co-administer the TMZ and the GCV in vivo for 14 days (p 664). Note that co-administration overlaps temporally with for at least 3 days from about 10 to about 20 days for up to 50 days as the “about” is indefinite and thus, reads temporally on for at least 3 days from about 10 to about 20 days for up to 50 days (claims 2-3, 10-14, 32-37). Rainov et al. state that their experiments "clearly identify a synergy between the two drugs at all effect levels" (p 666). Rainov on page 667 discussing the synergistic cytotoxic effect seen with HSV-TK/GCV therapy with TMZ, and page 665 discusses the statistically significant differences between mice treated with HSV-TK/GCV and TMZ versus mice treated with TMZ, or with GCV alone, or with saline, as seen in Figures 2 and 3. Figure 2B in particular shows the tumor growth curve of saline treated controls as upside down triangles, and the treatment with TMZ/GCV as upright triangles. The TMZ/GCV group is clearly therapeutic in inhibiting tumor growth and is clearly significantly different than the saline control group. Rainov states in regards to Figure 2, "HSV-TK expressing tumors were significantly smaller upon combined TMZ/GCV treatment compared with the corresponding U87 controls (Figure 2)” (p 664-665, bridging paragraph).
The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of temporal administration of ganciclovir and TMZ is the optimum temporal combination of administration. In 
Accordingly, it would have been obvious to an ordinary skill in the art to modify the adenoviral vector encoding HSV-TK, ganciclovir, and temozolomide as disclosed by Medical News Today Article and Chiocca by administer GCV, and the administration of TMZ and ganciclovir at a temporally overlap as disclosed by Rainov with a reasonable expectation of success.
There was a reasonable expectation of using the temporally timeline regimen of TMZ and ganciclovir as disclosed by Rainov into the Medical News Today Article and Chiocca to receive the expected benefit of the HSV-TK, GCV, and TMZ in an overlap temporal timeline in days for the synergy between the two drugs at all effect levels as disclosed by Rainov combined with Medical News Today Article and Chiocca for treatment of malignant gliomas.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

3.	Claims 1, 5, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Medical News Today Article, in view of  Chiocca, (J. Clin. Oncol,  29 (27): 3611-3619, 2011) as applied to claims 1, 4, 6, 7-20, 24, 28-30, 34, 37, above and further in view of Balmaceda, (Cancer, 112(5): 1139-46, 2008); WO 00/28059 (2000), hereafter referred to as Yla-Herttuala, and Immonen (Mol. Ther, 10: 967-972, 2004).
The teachings of Medical News Today Article and Chiocca apply here as indicated above.
Medical News Today Article and Chiocca do not teach, the adenoviral vector is administered in an immunocompetent human and in amount of about 3x103 cfu.
However, at the time of filing, Balmaceda, teach human patients with recurrent glioblastoma multiforme (GBM), anaplastic astrocytoma (AA), or anaplastic oligodendroglioma (AO) an initial oral dose of 200 mg/m? of temozolomide was followed by 9 consecutive doses of 90-mg/m? every 12 hours. Treatment cycles were repeated every 28 days. Doses were escalated to 100 mg/m? twice daily in the absence of unacceptable toxicity or were reduced if unacceptable toxicity occurred (abstract). TMZ twice-daily dosing regimen have several advantages over once-daily dosing, including the potential to deplete O6-methylguanine-DNA methyltransferase (MGMT) more effectively and increased response rates, particularly in patients with GBM. The responses observed were long-lasting for patients with GBM, with some patients maintaining a partial response (PR) or stable disease (SD) for 20 months. Up to 4 to 6 cycles may be necessary before a response is achieved, and this should be considered when determining whether or not to continue TMZ (p 1145, 1° column last paragraph bridge 2° column).
Balmaceda does not teach in an amount of about 3x103 cfu.
However, at the time of filing, Yla-Herttuala teaches effective treatment regimens for the administration of adenoviral vector encoding HSV-TK and ganciclovir for the treatment of malignant glioma, including the injection to the resected tumor bed of 3X 10-10 pfu/10ml of the adenovirus, the administration of 5mg/kg/d of ganciclovir intravenously 5 days after tumor resection and gene transfer and continuing for 14 days, and standard clinical practice radiation therapy (Yla-Herttuala page 4). Moreover, Immonen et al, teach patients randomized 
Accordingly, it would have been obvious to a person of ordinary skill in the art to in view of the preliminary results of Medical News Today Article and Chiocca clinical trial for the treatment of malignant glioma with standard care surgery, Ad-TK, GCV, radiation and TMZ to use immunocompetent human patients to treat malignant glioma at escalated doses in the absence of toxicity and including the potential to deplete O6-methylguanine-DNA methyltransferase (MGMT) more effectively and increased response rates, particularly in patients with GBM as disclosed by Balmaceda and the specific standard parameters for the in vivo administration of these agents as provided by Yla-Herttuala and in patients with operable primary or recurrent high-grade glioma AdvHSV-tk gene therapy (3 x 10'° pfu) by local injection into the wound bed after tumor resection, followed by intravenous, ganciclovir (GCV) twice daily for 14 days as disclosed by Immonen.
It would have been prima facie obvious to an ordinary artisan to follow the dosage and timing regimens taught by the supporting references when using the methodology taught by the Medical News Today Article and Chiocca to treat malignant glioma with a reasonable expectation of success because to use immunocompetent human patients to treat malignant glioma at escalated doses in the absence of toxicity and including the potential to deplete O6-methylguanine-DNA methyltransferase (MGMT) more effectively and increased response rates, because by locally injecting into the cavity wall formed after malignant glioma resection, with reasonable expectation of success, because Immonen teaches increased survival in patients with operable primary or recurrent high-grade glioma.
One of ordinary skill in the art would be motivated to do so because prior art explicitly reported use of multiple small injections covering large surface area of the resected tumor cavity leads to a more evenly distributed treatment as disclosed by Immonen and to receive the expected benefit of depleted O6-methylguanine-DNA methyltransferase (MGMT) more effectively and increased response rates, particularly in patients with GBM. 
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

4.	Claims 6, 21, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Preliminary Cerepro (R) Phase III Results Meet Primary Endopoint- Operable Primary Malignant Glioma” (2008) (http://www.medicalnewstoday.com/ articles/116938.php) http://www. virtualtrials.com/news3.cfm?item=4320&showtext=y, hereafter referred to as the Medical News Today Article, in view of  Chiocca, (J. Clin. Oncol,  29 (27): 3611-3619, 2011) as applied to claims 1, 4, 6, 7-20, 24, 28-30, 34, 37, above and further in view of Brandes (J Clin Oncol, 22(9):1598-604, 2004).
The teachings of Medical News Today Article and Chiocca apply here as indicated above.
Medical News Today Article and Chiocca do not teach, cisplatin.
However, at the time of filing, Brandes et al teach first-line chemotherapy with cisplatin plus fractionated temozolomide in recurrent glioblastoma multiforme: a phase II study of the Gruppo Italiano Cooperativo di Neuro-Oncologia. Chemotherapy-naive patients with GBM who experienced disease recurrence were eligible. Chemotherapy cycles consisted of cisplatin 75 mg/m? on day 1, TMZ 130 mg/m? bolus followed by nine doses of 70 mg/m’ every 12 
Accordingly, it would have been obvious to an ordinary skill in the art to combine the  adenovirus vector and TMZ as disclosed by Medical News Today Article and Chiocca by including cisplatin in order for cisplatin to reduce AGAT activity that it could enhance the activity of TMZ for treating GBM.
One would have been motivated to do so to receive the expected benefit of cisplatin to reduce AGAT activity that it could enhance the activity of TMZ for treating GBM.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining Medical News Today Article and Chiocca to include cisplatin to treat glioblastoma by combining the teachings of Medical News Today Article and Chiocca and Brandes.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

5.	Claims 6, 22, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Preliminary Cerepro (R) Phase III Results Meet Primary Endopoint- Operable Primary Malignant Glioma” (2008) (http://www.medicalnewstoday.com/ articles/116938.php) http://www. virtualtrials.com/news3.cfm?item=4320&showtext=y, hereafter referred to as the Medical News Today Article, in view of  Chiocca, (J. Clin. Oncol,  29 (27): 3611-3619, 2011) as applied to claims 1, 4, 6, 7-20, 24, 28-30, 34, 37, above and further in view of Yu (WO2008/008767, published 01-2008).

Medical News Today Article and Chiocca do not teach, pemetrexed.
However, at the time of filing, Yu teaches treating malignant gliomas, glioblastoma multiforme (GBM) or anaplastic astrocytoma (AA) with pemetrexed or a combination of pemetrexed or temozolomide (TMZ) (p 6} which are caspase-dependent chemotherapeutic agents that induce apoptosis in cancer cells (p 14, 2nd paragraph; p 15 and p 34 claims 1, 13).
Accordingly, it would have been obvious to an ordinary skill in the art to combine the  adenovirus vector and TMZ as disclosed by Medical News Today Article and Chiocca by including pemetrexed to treat GBM. 
One would have been motivated for the pemetrexed to kill cancer cells by facilitating the caspase cascade for inducing apoptosis to target cancer cells with a reasonable expectation of success because the art clearly teaches pemetrexed to kill cancer cells via caspase mediated apoptosis of cancer cell killing and Medical News Today Article and Chiocca provide motivation for using adenovirus vector and TMZ regimen.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining adenovirus vector and TMZ regimen to include pemetrexed to treat glioblastoma by combining the teachings of Medical News Today Article and Chiocca and Yu.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

6.	Claims 6, 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Preliminary Cerepro (R) Phase III Results Meet Primary Endopoint- Operable Primary Malignant Glioma” (2008) (http://www.medicalnewstoday.com/ articles/116938.php) http://www. Hegi et al (J Clin Oncol 26:4189-4199, 2008).
The teachings of Medical News Today Article and Chiocca apply here as indicated above.
Medical News Today Article and Chiocca do not teach, Lomustine.
However, at the time of filing, Hegi teaches alkylating agent lomustine, and temozolomide, are commonly used to treat malignant brain tumors. These agents cause DNA damage by adding alkyl groups to DNA, which triggers DNA repair, thereby inducing apoptosis.
Accordingly, it would have been obvious to an ordinary skill in the art to combine the  adenovirus vector and TMZ as disclosed by Medical News Today Article and Chiocca by including lomustine into the regimen as disclosed by Hegi for treating malignant brain tumors.
One would have been motivated to receive the expected benefit of lomustine to add to the cause of DNA damage by adding alkyl groups to DNA, which triggers DNA repair, thereby inducing apoptosis also caused by TMZ. Hegi teaches that both lomustine and TMZ for treating malignant tumors.
As such, a person of ordinary skill has good reason to pursue known options within his or her technical grasp. Given that the two drug regimen were available and were routinely used in different combination as chemotherapeutic regimen to treat malignant gliomas, it would have been a matter of design choice for one of ordinary skill in the art to combine the two regimen each of which is taught by the prior art to be useful for the same purpose in order design a new regimen that is to be used for the very same purpose namely to treat malignant gliomas. In the instant case the idea of combining them flows logically from there having been taught in the prior art. Thus, it would have only required routine experimentation to modify the Medical News 
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

7.	Claims 24, 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Preliminary Cerepro (R) Phase III Results Meet Primary Endopoint- Operable Primary Malignant Glioma” (2008) (http://www.medicalnewstoday.com/ articles/116938.php) http://www. virtualtrials.com/news3.cfm?item=4320&showtext=y, hereafter referred to as the Medical News Today Article, in view of Chiocca, (J. Clin. Oncol,  29 (27): 3611-3619, 2011) as applied to claims 1, 4, 6, 7-20, 24, 28-30, 34, 37, above and further in view Stupp et al, (N Engl J Med, 342: 987-996, 2005).
The teachings of Medical News Today Article and Chiocca apply here as indicated above.
Medical News Today Article and Chiocca do not teach, further comprising focal radiotherapy.
However, at the time of filing, Stupp et al teach, radiotherapy plus concomitant and adjuvant temozolomide for treating glioblastoma. Patients with newly diagnosed, histologically confirmed glioblastoma were randomly assigned to receive radiotherapy alone (fractionate focal irradiation in daily fractions of 2 Gy given 5 days per week for 6 weeks, fora total of 60 Gy) or radiotherapy plus continuous daily temozolomide (75 mg per square meter of body-surface area per day, 7 days per week from the first to the last day of radiotherapy), followed by six cycles of adjuvant temozolomide (150 to 200 mg per square meter for 5 days during each 28-day cycle). The primary end point was overall survival.

One would have been motivated to do so to receive the expected benefit of focal radiotherapy for the radiation conversion of temozolomide into the active metabolite to cross the blood-brain barrier and in addition adjuvant TM? and radiotherapy in newly diagnosed Glioblastoma resulted in a clinically meaningful and statistically significant survival benefit with minimal additional toxicity.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining viral vector with TMZ to include focal radiotherapy to treat glioblastoma by combining with radiation as suggested by the combining art teachings of Medical News Today Article and Chiocca and Stupp.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632